Cettell v National Fuel Gas Supply Corp. (2018 NY Slip Op 07625)





Cettell v National Fuel Gas Supply Corp.


2018 NY Slip Op 07625


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND NEMOYER, JJ.


1225 CA 18-00773

[*1]RICHARD CETTELL AND JOANN CETTELL, PLAINTIFFS-RESPONDENTS,
vNATIONAL FUEL GAS SUPPLY CORPORATION, DEFENDANT-APPELLANT. 


GOLDBERG SEGALLA LLP, SYRACUSE (MICHAEL RUBIN OF COUNSEL), FOR DEFENDANT-APPELLANT.
DOLCE PANEPINTO, P.C., BUFFALO (MARC C. PANEPINTO OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Henry J. Nowak, Jr., J.), entered February 9, 2018. The order, among other things, granted plaintiffs' motion for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 8, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court